DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 20200064020 A1) in view of Otsubo (US 20130264037 A1).
Regarding claim 1, Aoki discloses a heat exchanger comprising: 
a gas inlet (horizontal opening formed between portion 44 and the sidewall 38, see Fig. 2) through which a combustion gas flows in; and 
a gas outlet (54, Fig. 2) through which the combustion gas flows out, 
wherein the heat exchanger comprises a housing (58, Fig. 3) in which the gas outlet is formed, a partition member (40, see Fig. 2), and a plurality of heat transfer tubes (10, Fig. 2) accommodated in the housing, 
the partition member is mounted in the housing, 
the plurality of heat transfer tubes meanders in a plane intersecting a first direction (left-right direction, see Fig. 2) and is disposed to overlap each other in the first direction, 
the housing comprises a first side wall (36, Fig. 2), a second side wall (38, Fig. 2), a third side wall (34, Fig. 2), a fourth side wall (wall 90 opposite the third wall), and a bottom wall (48, Fig. 4), 
the first side wall and the second side wall face each other in the first direction (Fig. 2), 

the housing has an opening (top opening) defined by the first side wall, the second side wall, the third side wall and the fourth side wall, 
the partition member comprises a first portion (44, Fig. 2) configured to define the gas inlet (52, Fig. 2) by closing a part of the opening, and a second portion (46, see Fig. 2) configured to extend from the first portion toward the bottom wall in a plane intersecting the first direction, 
a flow area of the combustion gas in a gap (space between the vertical section of the second portion 46 and the side wall 38) between a lower end of the second portion and the bottom wall is smaller than a flow area (horizontal space between first portion 44 and the sidewall 38) of the combustion gas at the gas inlet, and 
the gas outlet is formed on an upper end side of the first sidewall

Aoki fails to disclose:
wherein the gas outlet is formed on an upper end side of the first sidewall

Otsubo teaches a heat exchanger for a water heater, comprising a gas outlet (121, Fig. 2) formed in a side wall of the housing, and a drain pipe (17, Fig. 2). It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Aoki where the gas outlet is formed on an upper end side of the first side wall (and not in the bottom wall, as shown in Aoki).  With the modification, the gas outlet would be placed somewhere on the flat vertically extending portion of the sidewall (Aoki, 36), which is an upper end side of the first side wall (note: the lower end side of the first side wall is the bottom end with the bent L-shaped flange).
The motivation to combine is so that the exhaust gas can be separated from any condensed water, and so the condensed water can be discharged to a drain pipe for easy collection and disposal. A secondary benefit is that there is more efficient heat exchange with the modification.  Without the modification, the exhaust gas would bypass an upper left portion of the heat exchange tubes (10) (see Fig. 2 of Aoki) because it would exit a bottom outlet (54).  The modification would remedy this problem.  
Moreover, it would have been obvious to form the gas outlet on the first side wall, and not the other side walls, for a couple reasons.  First, the first side wall is adjacent the gas outlet of Aoki (see Fig. 2 of Aoki showing the first side wall 36 adjacent the gas outlet 54).  Second, if the gas outlet were formed in any of the other side walls, then the exhaust gas would bypass a large portion of the heat exchanger without performing any heat exchange.  This would negatively affect the performance of the heat exchanger.  

Regarding claim 6, modified Aoki discloses water heating apparatus comprising: a heat exchanger according to claim 1.  The Fig. 2 embodiment of Aoki does not disclose a burner and a duct connected to the gas outlet.  However, the Fig. 21 embodiment of Aoki teaches a burner (128), and a duct (118, Fig. 21) connected to a gas outlet of the heat exchanger housing.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the Fig. 2 embodiment of Aoki to include a burner so that useful hot water can be produced.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the Fig. 2 embodiment of Aoki to include a duct connected to the gas outlet, so that the harmful exhaust gases can be vented safely into the atmosphere.


Allowable Subject Matter
Claims 1 and 4 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762